                                                                                                                                      Print                 Reset
            Case 1:19-cr-20085-MGC Document 65 Entered on FLSD Docket 04/03/2020 Page 1 of 1
                              ELEVENTH CIRCUIT TRANSCRIPT ORDER FORM
PART I.                                             TRANSCRIPT ORDER INFORMATION
Appellant to complete and file with the District Court Clerk within 10 days of the filing of the notice of appeal in all cases, including those in which there
was no hearing or for which no transcript is ordered.
                    United States of America
Short Case Style:                                                                   vs George Ferrer Sanchez

District Court No.: 19-20085-CR-COOKE                     Date Notice of Appeal Filed: February 6, 2020 Court of Appeals No.: 20-10484-C
                                                                                                                                  (If Available)
CHOOSE ONE:                No hearing     No transcript is required for appeal purposes       All necessary transcript(s) on file
                       ✔   I AM ORDERING A TRANSCRIPT OF THE FOLLOWING PROCEEDINGS:

Check appropriate box(es) and provide all information requested:

                                HEARING DATE(S)                          JUDGE/MAGISTRATE                         COURT REPORTER NAME(S)

    Pre-Trial Proceedings

    Trial

✔   Sentence                      January 21, 2020                     Hon. Marcia G. Cooke                        Jill Wells

✔   Other    Change of Plea      August 13, 2019                       Hon. Marcia G. Cooke                        Jill Felicitti (Wells)


METHOD OF PAYMENT:

✔   I CERTIFY THAT I HAVE CONTACTED THE COURT REPORTER(S) AND HAVE MADE SATISFACTORY ARRANGEMENTS WITH THE
    COURT REPORTER(S) FOR PAYING THE COST OF THE TRANSCRIPT.

    CRIMINAL JUSTICE ACT. Attached for submission to District Judge/Magistrate is my completed CJA Form 24 requesting authorization for
    government payment of transcript. [A transcript of the following proceedings will be provided ONY IF SPECIFICALLY AUTHORIZED in Item 13 on
    CJA Form 24: Voir Dire; Opening and Closing Statements of Prosecution and Defense; Prosecution Rebuttal; Jury Instructions]

Ordering Counsel/Party: Philip R. Horowitz, Esquire

Name of Firm:

Street Address/P.O. Box: 9130 South Dadeland Boulevard, Suite #1910

City/State/Zip Code: Miami, Florida 33156                                                      Phone No.: (305) 670-1915

I certify that I have filed the original (Yellow page) with the District Court Clerk, sent the Pink and green pages to the appropriate Court Reporter(s) if
ordering a transcript, and sent a photocopy to the Court of Appeals Clerk and to all parties.

DATE: April 3, 2020                        SIGNED:                                                       Attorney For: George Ferrer Sanchez

PART II.                                            COURT REPORTER ACKNOWLEDGMENT
Court Reporter to complete and file Pink page with the District Court Clerk within 10 days of receipt. The Court Reporter shall send a photocopy to the
Court of Appeals Clerk and to all parties, and retain the Green page to provide notification when transcript filed.

Date Transcript Order received:
  Satisfactory arrangements for paying the cost of the transcript were completed on:
  Satisfactory arrangements for paying the cost of the transcript have not been made.

No. of hearing days:                        Estimated no. of transcript pages:                  Estimated filing date:

DATE:                         SIGNED:                                                               Phone No.:
NOTE: The transcript is due to be filed within 30 days of the date satisfactory arrangements for paying the cost of the transcript were completed unless the
Court Reporter obtains an extension of time to file the transcript.

PART III.                       NOTIFICATION THAT TRANSCRIPT HAS BEEN FILED IN DISTRICT COURT
Court Reporter to complete and file Green page with the District Court Clerk on date of filing transcript in District Court. The Court Reporter shall send a
photocopy of the completed Green page to the Court of Appeals Clerk on the same date.

This is to certify that the transcript has been completed and filed with the district court on (date):

Actual No. of Volumes and Hearing Dates:

Date:                                               Signature of Court Reporter:

                                                                                                                                            *U.S. GPO: 1998-734-049-80146
